Citation Nr: 0120346	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-02 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated March 9, 2000, the 
Board denied as not well grounded the claim seeking 
entitlement to service connection for PTSD.  The appellant 
appealed the Board's decision to the U. S. Court of Appeals 
for Veterans Claims (the Court).  In October 2000, counsel 
for the appellant and VA filed a Joint Motion for Remand and 
requested a stay of proceedings pending a ruling on the 
motion.  An Order of the Court dated in October 2000 granted 
the motion and vacated the Board's decision of March 2000.  
The case was remanded for further development, readjudication 
and disposition in accordance with the Court's Order.


REMAND

There has been a significant change in the law since the 
Court issued its Order in October 2000.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) became law.  The VCAA 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  Because the VCAA is clearly more favorable to a 
readjudication of the appellant's claim of service connection 
for PTSD, which, as noted above, was denied by the Board as 
not well grounded, and because the Court's Order requires 
further development action, the Board will remand this case 
to ensure full and complete compliance with the enhanced 
duty-to-notify and duty-to-assist provisions enacted by the 
VCAA, as this claim was pending as of the date of passage of 
the VCAA.  Karnas, 1 Vet. App. 308, 313 (1991).

The Board notes further that a recent decision of the Court 
specifically held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (holding, inter alia, that VCAA 
provisions are potentially applicable to claims pending on 
the date of enactment, and that Court may not determine in 
the first instance the specific applicability of VCAA) 
(reconsideration denied, Apr. 27, 2001); see also Luyster v. 
Gober, 14 Vet. App. 186 (2000) (per curiam order) (holding 
that VCAA is applicable to claims denied as not well 
grounded).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Court's 
Order and the VCAA.  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

With respect to the matters addressed in the Court's Order of 
October 2000, the Board notes that the regulation governing 
entitlement to service connection for PTSD, 38 C.F.R. 
§ 3.304(f), was amended in June 1999.  See 64 Fed. Reg. 32807 
(June 18, 1999).  As this claim remains pending on appeal, 
the revised version must be considered, Karnas, 1 Vet. App. 
308, 313 (1991), which has not been done in this case.  Of 
significance here is the change to section 3.304(f) which 
eliminated the requirement for a "clear diagnosis" of PTSD 
and replaced it with the criteria that an award of service 
connection for PTSD depended on whether there was medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), which the Board observes is a reference 
to a diagnosis made on the criteria set forth in the DSM-IV.  
In lieu of the fact that additional evidentiary development 
will be required, the Board believes that the RO should have 
the appellant re-examined by VA in order to determine whether 
he has a DSM-IV diagnosis of PTSD based on his reported 
stressors and a complete review of all the evidence in the 
claims file.

Further, the appellant's service records may be incomplete, 
as it is not clear why his DD Form 214 and 
certificates/citations corresponding to the combat-service 
awards (to include the Bronze Star Medal and Air Medal) were 
not included in the personnel records received by the RO in 
February 1997.  These records consisted only of his Enlisted 
Qualification Record (DA Form 20), and hence, additional 
information might possibly be found in the appellant's 
complete Official Military Personnel File (OMPF).  As it is 
not shown that the appellant's service records were lost or 
misplaced, to include as a result of the 1973 fire at the 
National Personnel Records Center (NPRC), further development 
is in order.  Pursuant to the newly enacted VCAA, requisition 
and consideration of any records from the NPRC or other 
indicated Federal department or agency that might be relevant 
to an issue on appeal is necessary for the adjudication of 
the appellant's claim for VA disability compensation 
benefits.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment, 
including self-treatment, for his PTSD, 
that have not already been associated 
with the claims file.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  If he 
identifies medical treatment and provides 
specific dates, all VA records identified 
in this manner should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after securing 
appropriate releases, attempts to secure 
copies of records pertaining to any 
indicated private physicians and/or 
facilities should be undertaken.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.
2.  In addition, the RO should send an 
inquiry to the NPRC in St. Louis, 
Missouri, for the purpose of requesting 
copies of any additional service records 
(administrative and medical) pertaining 
to the appellant's military service in 
the Army between May 1966 and May 1968, 
and specifically, any and all records 
associated with his OMPF, to include his 
DD Form 214 and any available 
certificates/citations corresponding to 
his combat-service awards identified in 
his DA Form 20, as alluded to above.  All 
attempts to secure these records should 
be undertaken, to include referrals to 
all potential custodians of his service 
records in the event NPRC is unable to 
locate these records.  In addition, the 
NPRC should be requested to proceed with 
all reasonable alternative-source 
searches which may be indicated by this 
request.  Further, the RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry, if 
appropriate.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  Further, the RO should contact the 
appellant and inform him that may submit 
any other corroborating evidence he may 
have pertaining to alleged stressors 
experienced during his service in 
Vietnam.  The appellant should be advised 
that a meaningful research of his 
stressors will require him to provide the 
"who, what, where and when" of each 
stressor.  Further, the RO should inform 
the appellant that he may submit any 
other evidence to verify his alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.

5.  If indicated by the appellant's 
response, the RO should also request 
follow-up verification of his stressor 
accounts by the U. S. Armed Services 
Center for Research of Unit Records (the 
USASCRUR).  The USASCRUR should attempt 
to verify any detailed stressor 
information provided by the appellant.  
All documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
amended regulation and pertinent caselaw 
of the Court.  If official service 
records or alternative records 
corroborate the appellant's allegations 
of stressors occurring, the RO should 
specify that information.  In reaching 
this determination, the RO should 
address any credibility questions raised 
by the record.

7.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should be specifically informed 
of any stressors that were found and/or 
not found to be established by the 
record.  The examiner should determine 
the true diagnoses of any currently 
manifested psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found by the RO to be established by the 
record, if any, was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  In addition, the examiner must 
comment on the approximate date of onset 
and etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

The appellant must be given adequate 
notice of the date and place of any 
requested examination.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

8.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.

9.  After completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including the 
evidence obtained pursuant to this 
REMAND.  The readjudication of the PTSD 
claim must be on the merits, as the well-
grounded claim requirement is no longer 
part of the statutory scheme governing 
veterans benefits, and in accord with the 
revised version of 38 C.F.R. § 3.304(f), 
as amended in June 1999.  Further, the RO 
should address this claim after ensuring 
that all duty-to-notify and duty-to-
assist provisions have been fulfilled in 
accord with the VCAA.  The RO should also 
carefully consider the benefit of the 
doubt rule, and in this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  

10.  The appellant is hereby informed 
that he should assist the RO, to the 
extent possible, in the development of 
his claim, and that failure to cooperate 
or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

If any benefits sought on appeal remain denied, the RO should 
provide the appellant and his representative an adequate 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on his claim for benefits as ordered by this 
REMAND, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO should then allow the appellant 
an appropriate period of time for response. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


